J-S51003-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INTEREST OF: D.R., A           :   IN THE SUPERIOR COURT OF
 MINOR                                 :        PENNSYLVANIA
                                       :
                                       :
 APPEAL OF: J.K., MOTHER               :
                                       :
                                       :
                                       :
                                       :   No. 693 MDA 2019

              Appeal from the Decree Entered March 28, 2019
              In the Court of Common Pleas of Luzerne County
                      Orphans' Court at No(s): A-8786

 IN THE INTEREST OF: S.L.R., A         :   IN THE SUPERIOR COURT OF
 MINOR                                 :        PENNSYLVANIA
                                       :
                                       :
 APPEAL OF: J.K., MOTHER               :
                                       :
                                       :
                                       :
                                       :   No. 694 MDA 2019

              Appeal from the Decree Entered March 28, 2019
              In the Court of Common Pleas of Luzerne County
                      Orphans' Court at No(s): A-8784

 IN THE INTEREST OF: A.M.R., A         :   IN THE SUPERIOR COURT OF
 MINOR                                 :        PENNSYLVANIA
                                       :
                                       :
 APPEAL OF: J.K., MOTHER               :
                                       :
                                       :
                                       :
                                       :   No. 781 MDA 2019

              Appeal from the Decree Entered March 28, 2019
              In the Court of Common Pleas of Luzerne County
                      Orphans' Court at No(s): A-8782


BEFORE: PANELLA, P.J., GANTMAN, P.J.E., and MUSMANNO, J.
J-S51003-19



MEMORANDUM BY PANELLA, P.J.:                     FILED: NOVEMBER 22, 2019

        J.K. (“Mother”) appeals from the decrees entered March 28, 2019, that

granted the petition of the Luzerne County Children & Youth Services (“CYS”),

and involuntarily terminated her parental rights to her daughter, A.M.R. (born

April 2005), son D.R. (born January 2007), and daughter S.L.R. (born January

2008) (collectively “Children”).1 After careful review, we affirm.

        The family first came to the attention of CYS in July 2011, when Children

were placed in foster care until September 2012. Children were reunited with

Mother at that time, but were again removed from her care and put in

placement from October 2014 through August 2016. At that time, they were

reunited with Mother, although CYS did not close out the case. Permanency

review hearings were held in April 2016 and October 2016.

        On December 23, 2016, Mother refused urinalysis and admitted to the

use of Percocet, methamphetamine, Vicodin, and amphetamine. A shelter care

order was issued and Children were removed from her custody.

        On January 4, 2017, Children were adjudicated dependent. Permanency

review and status hearings were held in April 2017, July 2017, December

2017, and June 2018. On October 4, 2018, CYS filed a petition seeking to

involuntarily terminate Mother’s parental rights to Children.

        The court held hearings on the petition on January 15, 2019, and

January 18, 2019, and on Children’s goal change to adoption. On March 27,

____________________________________________


1   G.R. (“Father”) is deceased.

                                           -2-
J-S51003-19



2019, the court involuntarily terminated Mother’s parental rights pursuant to

23 Pa.C.S. § 2511(a)(2), (5), (8), and (b).

      Mother timely filed notices of appeal and statements of errors

complained of on appeal pursuant to Pa.R.A.P. 1925(a)(2)(i) and (b).

      On appeal, Mother raises the following issue for our review:

      A. Whether the trial court erred in terminating parental rights
      and/or abused its discretion as testimony offered did not establish
      by clear and convincing evidence the requirements of the Adoption
      Act of 1980, October 15, P.L. 934, No. 163, 1, 23, Pa C.S.A.
      Section 2511(a)(2)[, ](5) and (8) in that [Mother] has not caused
      the [Children] to be without essential parental care, control, or
      subsistence necessary because she has engaged in court-ordered
      services that have remedied the circumstances that originally
      gave rise to [Children’s] placement[?]

      B. Whether the trial court erred in terminating parental rights
      and/or abused its discretion in giving primary consideration to 23
      Pa.C.S.A. Section 2511(b) to the developmental, physical, and
      emotional needs and welfare of [Children] because it has been
      demonstrated by testimony that there was insufficient evidentiary
      support for the court’s decision that the best interests of
      [Children] be served by terminating [Mother’s] parental rights[?]

See Mother’s Brief at 3 (unnecessary capitalization and proposed answer

omitted).

      We review cases involving the termination of parental rights according

to the following standard.

      The standard of review in termination of parental rights cases
      requires appellate courts to accept the findings of fact and
      credibility determinations of the trial court if they are supported
      by the record. If the factual findings are supported, appellate
      courts review to determine if the trial court made an error of law
      or abused its discretion. A decision may be reversed for an abuse
      of   discretion    only    upon    demonstration      of    manifest
      unreasonableness, partiality, prejudice, bias, or ill-will. The trial

                                      -3-
J-S51003-19


      court’s decision, however, should not be reversed merely because
      the record would support a different result. We have previously
      emphasized our deference to trial courts that often have first-hand
      observations of the parties spanning multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (internal citations and quotations

omitted).

      Termination requires a bifurcated analysis:

      Initially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing evidence
      that the parent’s conduct satisfies the statutory grounds for
      termination delineated in Section 2511(a). Only if the court
      determines that the parent’s conduct warrants termination of his
      or her parental rights does the court engage in the second part of
      the analysis pursuant to Section 2511(b): determination of the
      needs and welfare of the child under the standard of best interests
      of the child. One major aspect of the needs and welfare analysis
      concerns the nature and status of the emotional bond between
      parent and child, with close attention paid to the effect on the child
      of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

      Here, the trial court terminated Mother’s parental rights pursuant to 23

Pa.C.S.A. § 2511(a)(1), (2), (5), and (8), as well as (b). This Court may affirm

the trial court’s decision regarding the termination of parental rights with

regard to any one subsection of Section 2511(a), as well as Section 2511(b).

See In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en banc). Here, we

will focus our analysis on Section 2511(a)(2) and (b), which provides as

follows:

      (a)   General rule.--The rights of a parent in regard to a child
            may be terminated after a petition filed on any of the
            following grounds:



                                      -4-
J-S51003-19


            (2) The repeated and continued incapacity, abuse, neglect
            or refusal of the parent has caused the child to be without
            essential parental care, control or subsistence necessary for
            his physical or mental well-being and the conditions and
            causes of the incapacity, abuse, neglect or refusal cannot or
            will not be remedied by the parent.

                                      ***

      (b) Other considerations.--The court in terminating the rights
      of a parent shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child. The rights
      of a parent shall not be terminated solely on the basis of
      environmental factors such as inadequate housing, furnishings,
      income, clothing and medical care if found to be beyond the
      control of the parent. With respect to any petition filed pursuant
      to subsection (a)(1), (6) or (8), the court shall not consider any
      efforts by the parent to remedy the conditions described therein
      which are first initiated subsequent to the giving of notice of the
      filing of the petition.

23 Pa.C.S.A. § 2511.

      To satisfy the requirements of Section 2511(a)(2), the moving party

must prove “(1) repeated and continued incapacity, abuse, neglect or refusal;

(2) that such incapacity, abuse, neglect or refusal caused the child to be

without essential parental care, control or subsistence; and (3) that the causes

of the incapacity, abuse, neglect or refusal cannot or will not be remedied.”

See In Interest of Lilley, 719 A.2d 327, 330 (Pa. Super. 1998). The grounds

for termination are not limited to affirmative misconduct, but concern parental

incapacity that cannot be remedied. In re Z.P., 994 A.2d 1108, 1117 (Pa.

Super. 2010). Parents are required to make diligent efforts toward the

reasonably prompt assumption of full parental duties. Id. Further, “evidence

concerning a parent’s ability to care for another child is irrelevant and



                                     -5-
J-S51003-19



inadmissible in a proceeding to terminate parental rights with regard to the

child at issue.” In re A.L.D., 797 A.2d 326, 338 (citations omitted).

      Mother argues that CYS did not prove by clear and convincing evidence

that her rights should be terminated pursuant to subsection (a)(2) because

she has been involved in drug and alcohol treatment since the inception of the

case. See Mother’s Brief at 25. She contends that no further treatment was

ordered despite the fact that she returned positive screens and had self-

admitted relapses. See id. Mother further argues that she continued attending

trauma therapy throughout the life of the case. See id. at 26. Finally, Mother

argues that she could not complete her parenting classes because the provider

would not work with her due to her lack of stable housing. See id. Mother

argues that she did have housing and the parenting provider did not follow up

on that fact. See id. Mother therefore argues that she remedied the

circumstances leading to placement.

      At the hearing on January 18, 2019, CYS presented the testimony of

Lynn Lesh, CYS caseworker. Mother testified on her own behalf and presented

the testimony of L.S., a friend and former coworker and roommate, and R.K.,

her own father and Children’s maternal grandfather. The dependency dockets

were admitted into the record with no objections.

      Lynn Lesh, the caseworker for the family, testified that Children are

placed together in a foster home since March 2017 with T.F. and R.F. (“Foster

parents”). See N.T., 1/18/19, at 4. Children reside in the home with their

minor cousins, another foster child, and an adopted child. See id. Additionally,

                                     -6-
J-S51003-19



Children get along very well with the other children in the household. See id.

at 18. Children have been well assimilated into the foster family: their pictures

are all over the house; they have their rooms set up; they attend activities,

vacations, and family gatherings with foster parents; they perform chores

around the house. See id. at 4-5. Foster parents fill all of the physical needs

of Children by providing shelter, clothing, food, and taking them to medical

and counseling appointments; providing for their developmental needs with

extra-curricular activities; and addressing their emotional needs by providing

comfort to Children, loving them, praising them, and disciplining them when

necessary. See id. at 5-6.

      Foster parents provide Children with structure, which is necessary, as

all three Children have been diagnosed with post-traumatic stress disorder

(PTSD), attention deficit hyperactive disorder (ADHD), and oppositional

defiant disorder (ODD). See id. at 6, 19. Previously, Mother would call Lesh

several times a week asking her to get Children to go to bed, because they

would not, and Mother was afraid they would be evicted from the shelter in

which they were residing. See id. at 21-22.

      Paul Dorang, a case manager for Family Service Association testified as

to his efforts to help Mother resolve her issues and reunify her with her

children. See Mother’s Brief, at 6. He worked with Mother in 2017. See id.

Dorang observed Mother’s visits with Children and opined that they were

“chaotic.” Id. at 7.He believed that the difficulties in the visits arose from

Mother’s inability to set boundaries or control the Children’s behavior, but

                                      -7-
J-S51003-19



acknowledged that the Children’s traumatic experiences played a role in their

behavior. See id. at 7-8.

      Dorang stated that Mother did not successfully complete the program

and her case was closed due to noncompliance, lack of progress, and failure

to maintain sobriety. See id. at 7.

      Consistent with the foregoing, we discern no error in the trial court’s

finding that clear and convincing evidence supported the termination of

Mother’s parental rights pursuant to Section 2511(a)(2), based upon Mother’s

continued incapacity – namely, her inability to complete her goals for

reunification over the twenty-five months that Children were placed – that

resulted in Children being without essential parental care, the cause of which

“cannot or will not be remedied.” See Lilley, 719 A.2d at 330; Z.P., 994 A.2d

at 1117.

      Next, we must consider whether Children’s needs and welfare will be

met by termination pursuant to Subsection (b). See Z.P., 994 A.2d at 1121.

“In this context, the court must take into account whether a bond exists

between child and parent, and whether termination would destroy an existing,

necessary and beneficial relationship.” Id. The court is not required to use

expert testimony, and social workers and caseworkers may offer evaluations

as well. Id. Ultimately, the concern is the needs and welfare of a child. Id.

      We have stated:

      [b]efore granting a petition to terminate parental rights, it is
      imperative that a trial court carefully consider the intangible

                                      -8-
J-S51003-19


      dimension of the needs and welfare of a child—the love, comfort,
      security, and closeness—entailed in a parent-child relationship, as
      well as the tangible dimension. Continuity of the relationships is
      also important to a child, for whom severance of close parental
      ties is usually extremely painful. The trial court, in considering
      what situation would best serve the child[ren]’s needs and
      welfare, must examine the status of the natural parental bond to
      consider whether terminating the natural parents’ rights would
      destroy something in existence that is necessary and beneficial.

Z.P., 994 A.2d at 1121 (quoting In re C.S., 761 A.2d 1197, 1202 (Pa. Super.

2000)). The trial court may equally emphasize the safety needs of the child

and may consider intangibles, such as the love, comfort, security, and stability

the child might have with the foster parent. See In re N.A.M., 33 A.3d 95,

103 (Pa. Super. 2011). Additionally, the court may emphasize the safety

needs of a child. See In re K.Z.S., 946 A.2d 753, 763 (Pa. Super. 2008). “[A]

parent’s basic constitutional right to the custody and rearing of . . . her child

is converted, upon the failure to fulfill . . . her parental duties, to the child’s

right to have proper parenting and fulfillment of [the child’s] potential in a

permanent, healthy, safe environment.” In re B.,N.M., 856 A.2d 847, 856

(Pa. Super. 2004) (internal citations omitted).

      Mother argues that the Agency has not proven that it would not be

detrimental to sever the parent-child bond. See Mother’s Brief at 29. She

contends that she never had an issue parenting Children and that there were

no safety concerns regarding Children, and that Children wish to return home.

Id.

      Lesh testified that Mother and Children visit twice a week at the Agency.

See N.T., 1/18/19 at 6. Although they enjoy spending time with Mother, the


                                       -9-
J-S51003-19



bond is more of a “companionship bond” where Mother has no parental role.

Id. Children do not go to Mother for things they need, they go to their foster

mother. See id. In contrast, Children are bonded with their foster parents and

that bond is parental. See id. at 7.

      Since being placed with Foster parents, Children’s grades are

phenomenal and they have a comfortable structure in their home. See id. at

8-9. They have made friends in school and attend birthday parties. See id.

Foster mother is attempting to teach Children responsibility to take their own

medication and dress appropriately. See id. at 12.

      Lesh did not believe the termination of Mother’s parental rights would

have a detrimental effect on the minor Children, because termination would

continue to provide them with the structure, stability, and safety that they

have right now. See id. at 7-8. Children indicated to Lesh that their “biggest

fear” was that if they went back to Mother, they would again be removed and

have to start over in another placement as they had done many times before.

Id. at 8. Children would like to be adopted, but maintain contact with Mother,

and foster parents are willing to have open contact with Mother. See id. at

13-14, 19.

      Mother testified that Children love her house, their rooms, and that they

constantly ask if they can come home. See id. at 23. Mother stated she has

re-done Children’s rooms for them. See id.

      L.S. testified that she met Mother at a previous job in 2010, and has

known her nine years. See id. at 25. They became friends, and L.S. lived with

                                       - 10 -
J-S51003-19



Mother and Children for approximately six months in 2011. See id. L.S.

testified that Mother always had good interaction with Children and was very

patient with them when they “got hyper,” and was compassionate and caring.

Id. at 26. L.S. also accompanied Mother to several visits with Children after

they had been removed from Mother’s custody, and the visits went well. See

id. She believed it was in Children’s best interest to be with their mother, and

that there were no safety concerns in Mother’s home. See id. at 27-28.

      L.S. stated that she knew Mother was previously addicted to drugs, but

has sought help for her addiction and was prescribed pain medication by

doctors. See id. at 28-29. L.S. was aware of Mother’s methamphetamine use

as recently as December 2018. See id. at 29. L.S. admitted it would be a

safety concern if Mother used drugs in front of Children, but insisted that

Mother was not currently using drugs. See id. at 30-31.

      R.K. testified that he is Mother’s father and Children’s maternal

grandfather, and that he had a good relationship with Children when Mother

had custody. See id. at 35. He testified that, from what he observed, Mother

was a good mother. See id. Children were always clothed, fed, and in school,

and, during holidays, Mother went out of her way to make sure they were

taken care of. See id. at 36. R.K. testified he is the custodian of Mother’s older

child, A.K., who is eighteen years old. See id. at 39. A.K. came into R.K.’s

custody when he was five years old, because Mother was busy raising the

other three Children. See id. R.K. was aware that Mother was using illegal

drugs in the past, but that she was not using anymore. See id. at 41-43. The

                                     - 11 -
J-S51003-19



last time he saw Children was December 2018, and it had been a few years

before that since he had last seen them. See id.

      Here, we can find no fault in the trial court’s assessment of the evidence

before it. The court credited Lesh’s testimony that showed that termination

best served Children’s needs and welfare. Further, the evidence was sufficient

to establish that Children’s emotional, physical, and developmental needs are

taken care of in their foster parents’ home. In that home, they have a loving,

stable family where they were doing well in school and are disciplined

appropriately.

      Testimony established that the bond Children have with Mother is not

parental so much as it is that of companions or friends, and that the parental

bond Children currently have is with their foster parents. Foster parents are

additionally open to allowing continued contact between Mother and Children.

Under these circumstances, the trial court was justified in finding that Children

would not be harmed by termination of their bond with Mother. All of the

testimony established that, for Children to know any sort of permanency or

stability, Mother’s rights must be terminated.

      Accordingly, clear and convincing evidence supports the trial court’s

termination of Mother’s parental rights under Section 2511(a)(2) as well as

the Section 2511(b) finding that any bond between Children and Mother is

outweighed by the fact that adoption would best serve Children’s needs and

welfare. See Z.P., 994 A.2d at 1126-27; K.Z.S., 946 A.2d at 763.

      Decrees affirmed.

                                     - 12 -
J-S51003-19




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/22/2019




                          - 13 -